 1

 2

 3

 4                                                                  JS-6
 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10

11    DARREN MICHAEL BIRKS, JR.,                Case No. 5:21-cv-00399-AB (AFM)
12
                          Petitioner,
            v.                                  JUDGMENT
13

14    JOSIE GASTELLO, Warden,
15
                          Respondent.
16

17         This matter came before the Court on the Petition of DARREN MICHAEL
18   BIRKS, JR., for a writ of habeas corpus.          Having reviewed the Petition and
19   supporting papers, and having accepted the findings and recommendation of the
20   United States Magistrate Judge,
21         IT IS ORDERED AND ADJUDGED that (1) respondent’s Motion to Dismiss
22   is granted; (2) the Petition is denied; and (3) the action is dismissed with prejudice.
23

24   DATED: June 15, 2021
25

26
                                             ___________________________________
                                                     ANDRÉ BIROTTE JR.
27                                            UNITED STATES DISTRICT JUDGE
28
